Order unanimously affirmed, with costs. Memorandum: The record supports the imposition of the condition in the order of visitation (see Matter of Darlene T., 28 NY2d 391, 395; Bunim v Bunim, 298 NY 391, 393). Additionally, considering the relative assets of the parties (see Matter of McDonald v McDonald, 94 AD2d 856; Drabek v Drabek, 92 AD2d 722), the court did not abuse its broad discretion under subdivision (a) of section 237 of the Domestic Relations Law in awarding respondent $3,470 for attorney’s fees incurred in defending the proceeding brought by petitioner (cf. Drabek v Drabek, supra ). The notice of appeal refers only to the order of March 31, 1983 which granted visitation to petitioner and counsel fees to respondent in the Family Court proceeding. Consequently, the order of August 8,1983 granting counsel fees to respondent on this appeal is not properly before us (CPLR 5526; Boylan v Health Ins. Plan, 74 AD2d 835). (Appeal from order of Erie County Family Court, Sedita, J. — visitation, counsel fees.) Present — Hancock, Jr., J. P., Denman, Boomer, Green and Moule, JJ.